IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA

Adam Barron, )
)
Plaintiff, ) ORDER

)
vs. )
)

BNSF Railway Company, ) Case No. 1:17-cv-245
a Delaware Corporation, )
)
Defendant. )

 

The Court held a status conference call with the parties on May 13, 2019. Pursuant to its

discussion with the parties, the Court ORDERS:

i. The final pretrial conference set for June 5, 2019, shall be rescheduled for April 13,
2021, at 9:00 a.m. by telephone before the Magistrate Judge. To participate in the
conference call, counsel should call the following telephone number and enter the
following access code:

Tel. No.: (877) 810-9415
Access Code: 8992581.

2: The jury trial set for June 17, 2019, shall be rescheduled for April 26, 2021, at 9:00
a.m. in Bismarck before Chief Judge Hovland (courtroom #2). An eight (8) day trial
is anticipated.

IT IS SO ORDERED.

Dated this 13th day of May, 2019.

/s/ Clare R. Hochhalter

Clare R. Hochhalter, Magistrate Judge
United States District Court
